Citation Nr: 1517789	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-30 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for residuals of a right femur fracture (claimed as a right hip disorder).

3.  Entitlement to service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The appellant served in the Army National Guard from August 1983 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2012, the appellant testified before the undersigned Veterans Law Judge using video-conferencing technology.  A transcript of these proceedings has been associated with the appellant's claims file.

When this case was most recently before the Board in February 2013, the Board reopened the issues of entitlement to service connection for right femur fracture (claimed as right hip disorder) and entitlement to service connection for right leg disability.  All three issues currently on appeal were remanded for further development.  It is now before the Board for further appellate action.

The Board has not only reviewed the appellant's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents on the Veterans Benefits Management System (VBMS) for this appellant at this time.


FINDINGS OF FACT

1.  A right ankle disability was not manifest during a period of ACDUTRA or INACDUTRA; degenerative arthritis of the right ankle was not manifest within one year of separation from National Guard service; degenerative arthritis of the right ankle is unrelated to National Guard service.

2.  Residuals of a right femur fracture (claimed as right hip) was not manifest during a period of ACDUTRA or INACDUTRA; degenerative arthritis of the right hip was not manifest within one year of separation from  National Guard service; degenerative arthritis of the right hip is unrelated to National Guard service.

3.  A right leg disability was not manifest during a period of ACDUTRA or INACDUTRA; degenerative arthritis of the right leg was not manifest within one year of separation from  National Guard service; degenerative arthritis of the right legis unrelated to National Guard service.


CONCLUSIONS OF LAW

1. A right ankle disability was not incurred in or aggravated by service, and degenerative arthritis of the right ankle may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Residuals of a right femur fracture (claimed as right hip) was not incurred in or aggravated by service, and degenerative arthritis of the right hip may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A right leg disability was not incurred in or aggravated by service, and degenerative arthritis of the right leg may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

In correspondence dated in August 2009, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the notice informed the appellant of information and evidence necessary to substantiate the claim for service connection for a right ankle disability, right hip disability and right leg disability and of the relative burdens of VA and the appellant, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice informed the appellant of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the appellant with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Several attempts have been made to secure the appellant's service treatment records from various locations.  Unfortunately, service treatment record could not be found and the Appeals Management Center (AMC) drafted an unavailability memorandum in May 2013 and informed the appellant that the records could not be located.  The Board finds that there has been substantial compliance with the February 2013 Board remand as there have been several attempts made to determine the dates of the appellant's service with the National Guard and several leave and earnings statements were located.  The Board acknowledges that the appellant has not been provided VA examinations for his claimed disabilities.  The Board found that examinations were not necessary.  Although there is evidence of current disorders of the appellant's right leg, the appellant explained that his injuries were due to a motor vehicle accident that did not occur during ACDUTRA or INACDUTRA or even in route to his duty station.  Furthermore, the appellant has not alleged nor does the evidence show that his right ankle, right hip and right leg disability were aggravated by his National Guard service.  Therefore, the Board concluded that no VA examination was needed.  Thus, the Board finds that the duty to assist has been fulfilled.
II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran/appellant must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With specific regard to National Guard and Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2) (West 2014); (24); 38 C.F.R. § 3.6(a) (2014).

To establish status as a "Veteran" based upon a period of active duty for ACDUTRA, a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  See 38 C.F.R. § 3.1(a), (d) (2012); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.




III. Analysis 

The Board observes that, with respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6. 

In statements and testimony, the appellant asserts that he has current right ankle, right hip and right leg disabilities that are related to a motor vehicle accident which occurred three days prior to the day he was supposed to report to duty.  

As noted above, there is heightened duty to assist in circumstances where the appellant's service treatment records are missing from the file.  Despite this, the appellant has not alleged that he injured his right leg during ACDUTRA or INACDUTRA.  The appellant instead alleges that he was in a motor vehicle accident three days prior to having to report for duty.  The appellant also submitted hospitalization reports showing that he was hospitalized from July 5, 1984 to July 25, 1984.  The Army National Guard Retirement Points History Statement notes that the appellant had no ACDUTRA or INACDUTRA from June 1984 to August 1984.  

Under 38 C.F.R. §3.6, compensation is provided to appellants who were injured while proceeding directly to or returning directly from active duty for training or inactive duty for training.  As noted above, the appellant does not contends that he was on his way to reporting to his active duty or inactive duty training.  Instead, the appellant claims that he was supposed to report for training three days after the accident occurred.  Again, the Army National Guard Retirement Points History Statement notes that the appellant had no ACDUTRA or INACDUTRA from June 1984 to August 1984 and the accident occurred in July 1984.

As noted above, with specific regard to National Guard and Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  In this case, there was no injury during a period of ACDUTRA or INACDUTRA.

The Board also acknowledges the appellant's own assertions that his current right ankle, right leg and right hip disabilities are somehow related to his military service.  The appellant may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed current right ankle, right leg and right hip disabilities because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  Hence, the lay assertions in this regard have no probative value. 

None of the medical treatment records suggest that the current right ankle, right hip or right leg disabilities were manifested during ACDUTRA or INACDUTRA, or that a medical relationship between any such disability and the appellant's National Guard service.  Moreover, the appellant has not presented or identified any such competent, credible evidence or opinion to support such a finding. 

The appellant has not alleged or provided any competent, credible evidence that his right ankle, right hip or right leg disabilities were aggravated by his military service.  The record shows that he continued his National Guard duties after the July 1984 injury until January of 1989.  The earliest records submitted by the appellant since the 1984 injury showing residuals of the injury are dated in 2003, which is over 10 years after the initial injury.  Therefore, there is no evidence of arthritis being manifested within a year of discharge or continuity of symptomology since service.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the appellant's service.  While the record contains diagnoses referable to the appellant's right leg disability, the preponderance of the evidence is against finding that this diagnosed disability is related to any injury or disease in service.  By the appellant's own account, he injured his right leg in a motor vehicle accident that did not occur during ACDUTRA or INACDUTRA.  The Board finds that this evidence and no evidence of a disability for years following discharge are more probative than the appellant's more recent statements that his current injuries are related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Absent credible and competent lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection must be denied.  The preponderance of the evidence is against the appellant's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a right ankle disability is denied.

Service connection for residuals of a right femur fracture (claimed as a right hip disorder) is denied.

Service connection for right leg disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


